                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DAVID JUAREZ,

                          Plaintiff,
      v.                                           Case No. 19-cv-1593-pp

KENOSHA COUNTY SHERIFF'S DEPARTMENT,
and KENOSHA COUNTY JAIL,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT
  (DKT. NO. 47) AND DENYING PLAINTIFF’S REQUEST FOR PROTECTIVE
                            ORDER (DKT. NO. 48)
______________________________________________________________________________

      At an October 7, 2020 hearing on the defendants’ motion to dismiss, the

court orally granted the motion to dismiss but told the plaintiff that it would

give him a deadline of October 30, 2020 by which to file an amended complaint

in which he named proper defendants. Dkt. No. 41 at 2. The next day—October

8, 2020—the court issued a written order dismissing the complaint for failure

to state a claim upon which relief could be granted and reiterating that the

plaintiff had a deadline of October 30, 2020 by which to file an amended

complaint. Dkt. No. 40. The order advised the plaintiff that if that if the court

did not receive an amended complaint by the deadline, it “[would] dismiss the

case without further notice or hearing on the next business day.” Id. at 27.

      October 30, 2020 passed without the court receiving an amended

complaint. On November 3, 2020, the court issued an order dismissing the

case. Dkt. No. 42. The next day, the court received from the plaintiff a motion


                                         1

           Case 2:19-cv-01593-PP Filed 02/03/21 Page 1 of 9 Document 52
asking for extension of time to respond to the defendants’ motion to dismiss,

although the court already had ruled on the motion to dismiss. Dkt. No. 44. On

November 10, 2020, the court issued an order denying that motion, pointing

out that it already had ruled on the motion to dismiss and that the October 30,

2020 deadline was a deadline for the plaintiff to file an amended complaint.

Dkt. No. 45. The court noted that the plaintiff had indicated that he was

homeless and observed that the plaintiff had not given the court an address at

which to contact him. Id. at 2.

      On November 30, 2020, the court received from the plaintiff a motion for

relief from judgment under Federal Rule of Civil Procedure 60(b). Dkt. No. 47.

The court also received from the plaintiff a proposed request for a protective

order. Dkt. No. 48. The defendants filed a brief in opposition on December 21,

2020, dkt. no. 49, and the court received the plaintiff’s reply on December 30,

2020, dkt. no. 51.

I.    Motion for Relief from Judgment (Dkt. No. 47)

      The Seventh Circuit has explained the high bar parties face on a motion

for relief from judgment under Fed. R. Civ. P. 60(b):

      Rule 60(b) is an extraordinary remedy “designed to address mistakes
      attributable to special circumstances and not merely erroneous
      applications of law.” Eskridge [v. Cook County], 577 F.3d [806,] at
      809 [(7th Cir. 2009)] (affirming denial of Rule 60(b) motion), quoting
      Russell v. Delco Remy Division of General Motors Corp., 51 F.3d 746,
      749 (7th Cir. 1995) (quotation marks omitted). The district court
      may grant Rule 60(b) relief only “under the particular circumstances
      listed in the text of the rule.” See Russell, 51 F.3d at 749. Rule 60(b)
      motions are not meant to correct legal errors made by the district
      court. See Marques v. Federal Reserve Bank of Chicago, 286 F.3d
      1014, 1017-18 (7th Cir. 2002).


                                         2

        Case 2:19-cv-01593-PP Filed 02/03/21 Page 2 of 9 Document 52
3SM Realty & Development, Inc. v. F.D.I.C., 393 F. App’x. 381, 384 (7th Cir.

2010). Rule 60(b) allows a court to grant relief from a judgment for any of six

reasons:

      (1)      mistake, inadvertence, surprise, or excusable neglect;
      (2)      newly discovered evidence that, with reasonable diligence,
               could not have been discovered in time to move for a new trial
               under Rule 59(b);
      (3)      fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;
      (4)      the judgment is void;
      (5)      the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or
               vacated; or applying it prospectively is no longer equitable; or
      (6)      any other reason that justifies relief.

      The plaintiff’s motion recounts the fact that the court gave him a

deadline of October 30, 2020 by which to file an amended complaint. Dkt. No.

47 at 1. He states that right before the deadline expired, he filed a request “to

extend his deadline to amended the complaint understandabley not yet prossed

an taken into consideration before the courts final judgment.” Id. He indicates

that that he had moved into a residence on October 1, 2020 but realized that

the landlord had installed a high-definition, two-way radio camera in the

apartment above the front door. Id. The plaintiff indicates that after the

October 7, 2020 hearing, he “decided to unscrew the camera inside his

apartment placed by the landlords” and he says “they” got very upset, which

caused him to go to the police department and fill out a complaint. Id. The

plaintiff says this is why he asked for additional time to amend the complaint;

he says his landlord terminated his lease on October 11, 2020, leaving him

homeless. Id.


                                           3

            Case 2:19-cv-01593-PP Filed 02/03/21 Page 3 of 9 Document 52
      The motion goes on to explain that between October 7 and October 30,

2020, the plaintiff was arrested by the Racine County Sheriff’s Department

after getting pulled over for driving with a revoked license. Id. at 2. He says he

was in the Racine County Jail for twelve to fourteen days between October 7

and October 30. Id. Although the plaintiff posted bail, he says that on October

29 he had an “incident” with an off-duty officer from the Caledonia police

department that involved a storage locker and a car with no license plates. Id.

at 2-3. As of the date the plaintiff wrote the motion—sometime in mid- to late

November 2020—he was in administrative segregation in twenty-three-hour

lockdown on a felony charge. Id. at 4. The plaintiff says that he has an open

complaint filed with the Racine County clerk’s office. Id.

      A review of the public docket shows that on July 14, 2020, the plaintiff

filed a civil lawsuit against the Racine County Police Department, the Racine

County Jail, the Racine City District Attorney’s Office, the Racine City Board of

Commission and the Racine City Public Defender’s Office. David Juarez v.

Racine City Police Department et al., Case No. 2020CV001147 (Racine County

Circuit Court) (available at https://wcca.wicourts.gov). The case was dismissed

on October 21, 2020. Id. The docket also shows three open misdemeanor

cases, State v. Juarez, Case No. 2020CM000209 (Racine County Circuit Court)

(charging disorderly conduct and bail jumping), State v. Juarez, Case No.

2020CM001052 (Racine County Circuit Court) (charging disorderly conduct,

resisting/obstructing and bail jumping) and State v. Juarez, Case No.

2020CM001518 (Racine County Circuit Court) (charging possession of


                                         4

         Case 2:19-cv-01593-PP Filed 02/03/21 Page 4 of 9 Document 52
marijuana, operating while revoked and bail jumping), as well as an open

felony case, State v. Juarez, 2020CF001409 (Racine County Circuit Court)

(charging second-degree recklessly endangering safety, fleeing/eluding,

resisting or obstructing an officer, operating while revoked and misdemeanor

bail jumping) (all available at https://wcca.wicourts.gov).

      The defendants argue that the plaintiff has not identified any reason why

he could not file the amended complaint by the deadline the court set,

asserting that the fact of being incarcerated does not prevent a person from

sending letters to or communicating with the court. Dkt. No. 49. They also

argue that the plaintiff has not identified any mistake, inadvertence, surprise

or excusable neglect. Id. at 2. The plaintiff replied that he has been on

lockdown for twenty-three hours a day. Dkt. No. 51 at 2. He explains that

before that, he was homeless and had little access to the internet or printing

resources. Id. The plaintiff cites the Americans with Disabilities Act. Id. at 3.

      The defendants are correct that the plaintiff has not alleged mistake,

inadvertence, surprise or excusable neglect under Rule 60(b)(1). He has not

presented the court with newly-discovered evidence under Rule 60(b)(2). He has

not alleged fraud under Rule 60(b)(3). He has not identified a void judgment

under Rule 60(b)(4) or a satisfied or released judgment under Rule 60(b)(5).

This leaves only the “any other reason that justifies relief” provision of Rule

60(b). “Rule 60(b) vests wide discretion in courts, but [the Supreme Court] has

held that relief under Rule 60(b)(6) is available only in ‘extraordinary

circumstances.’ Gonalez [v. Crosby], 545 U.S. [525,] at 545 [(2005)].” Buck v.


                                         5

         Case 2:19-cv-01593-PP Filed 02/03/21 Page 5 of 9 Document 52
Davis, ___ U.S. ___, 137 S. Ct. 759 (2017). “In determining whether

extraordinary circumstances are present, a court may consider a wide range of

factors. These may include, in an appropriate case, ‘the risk of injustice to the

parties’ and ‘the risk of undermining the public’s confidence in the judicial

process.’ Liljeberg v. Health Serv’s Acquisition Corp., 486 U.S. 847, 863-64 . . .

(1988).” Id.

      The plaintiff has not demonstrated extraordinary circumstances. In

October 2019, the plaintiff filed a lawsuit in Kenosha County Circuit Court

alleging that in June 2019, his constitutional rights were violated when he was

arrested and subjected to excessive force; he alleged kidnapping, false arrest

and cruel and unusual punishment. Dkt. No. 1-2. The case was removed to

this court on October 30, 2019. Id. Under Wis. Stat. §893.53, the plaintiff had

three years from June 2019 to sue for any constitutional violations that

occurred during the incident. He still has some sixteen months before the

statute of limitations expires. The court told the plaintiff at the October 7, 2020

hearing that he needed to file an amended complaint by October 30, 2020. The

court did receive a motion to extend time from the plaintiff, but it received that

motion on November 4, 2020—four days after the deadline for amending the

complaint—and the motion asked for more time to respond to the defendants’

motion to dismiss, not for more time to amend the complaint. Dkt. No. 44.

      The defendants also are correct that even when the plaintiff has been

homeless, even when he has been incarcerated, he has found ways to

communicate with the court. He is in custody at this time, yet he managed to


                                         6

         Case 2:19-cv-01593-PP Filed 02/03/21 Page 6 of 9 Document 52
get both his Rule 60(b) motion and his brief to the court. The plaintiff has had

a rough time, losing his home and being arrested. But those difficulties do not

constitute extraordinary circumstances sufficient to grant him relief from the

court’s judgment, particularly when he has time to refile the case once he gets

his affairs settled.

      Because the court received the plaintiff’s motion less than twenty-eight

days after it dismiss his case, the court also has considered his request under

Fed. R. Civ. P. 59(e). A party has twenty-eight days from the entry of judgment

to file a Rule 59(e) motion. The plaintiff filed his motion twenty-seven days after

the court dismissed his case.

      Rule 59(e) permits a party to file a motion to alter or amend a judgment

in cases where the party “bring[s] to the district court's attention a manifest

error of law or fact, or newly discovered evidence.” Bordelon v. Chi. School

Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir. 2000). The rule “does not

provide a vehicle for a party to undo its own procedural failures. . . .” Id.

(quoting Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996)). Further, “[a]

‘manifest error’ is not demonstrated by the disappointment of the losing party.

It is the ‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)

(citations omitted).

      The plaintiff has not argued that the court committed a manifest error of

law or fact in dismissing his case—he admits that he did not file an amended




                                         7

         Case 2:19-cv-01593-PP Filed 02/03/21 Page 7 of 9 Document 52
complaint by the deadline the court set. Nor has he identified any newly

discovered evidence. Rule 59(e) does not afford the plaintiff relief.

      The court will deny the plaintiff’s motion.

II.   Request for Protective Order (Dkt. No. 48)

      The plaintiff alleges that he is being kept in twenty-three-hour lockdown

at the Racine County Jail. Dkt. No. 48 at 1. He says that on September 10,

2020 he filed a lawsuit with the Racine County clerk’s office—he refers to this

lawsuit as “Case NO: 20-CV-1140”—and alleges that neither the clerk nor the

judge have been responsive. Id. He says the Racine Police Department accepted

the complaint but failed to respond and that the Racine County Sheriff’s

Department refused to accept the complaint. Id. He reiterates that he is in

segregation on lockdown twenty-three hours a day, says that he has an active

Prison Rape Elimination Act investigation in process, says that he is afraid and

losing his mind and asks for help. Id.

      In federal civil litigation, the term “protective order” has a special

meaning. Fed. R. Civ. P. 26(c)(1) allows a party from whom the other side has

sought discovery to ask for a “protective order” forbidding or limiting the

discovery to be disclosed. The court suspects that this is not what the plaintiff

meant when he asked for a “protective order.” The court suspects, given the

plaintiff’s allegations that he has filed a lawsuit to which no one has responded

and that he has a PREA investigation ongoing and is scared, that the plaintiff is

asking this court to order that he receive physical protection of some kind. The

court suspects that in referring to a lawsuit, he is referring to Case No.


                                         8

         Case 2:19-cv-01593-PP Filed 02/03/21 Page 8 of 9 Document 52
2020CV001147, which he filed in Racine County Circuit Court on July 14,

2020 and which was dismissed on October 21, 2020. Perhaps that lawsuit had

something to do with whatever is scaring the plaintiff now; the court does not

know, because it does not have access to the state-court complaint.

       The plaintiff does not state from whom he seeks protection. He does not

explain how whatever is happening to him in the jail is related to this lawsuit

(which is a lawsuit against different law enforcement and jail personnel in a

different county). He does not explain what protection he seeks. Because the

plaintiff does not have a federal lawsuit against any Racine County defendants,

this court does not have the authority to take any action, even if it knew what

action the plaintiff wanted the court to take. Hopefully the PREA investigation

will shed some light on the plaintiff’s concerns and provide him some

assurance. The court must deny the motion for a protective order.

III.   Conclusion

       The court DENIES the plaintiff’s motion for judgment from relief. Dkt.

No. 47.

       The court DENIES the plaintiff’s request for protective order. Dkt. No. 48.

       Dated in Milwaukee, Wisconsin this 3rd day of February, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        9

          Case 2:19-cv-01593-PP Filed 02/03/21 Page 9 of 9 Document 52
